EXHIBIT 10.5

FORM OF SWINGLINE NOTE

$20,000,000                                                                                         
                                November 21, 2006

FOR VALUE RECEIVED, the undersigned, U-STORE-IT, L.P., a limited partnership
formed under the laws of the State of Delaware (the “Borrower”), hereby promises
to pay to the order of WACHOVIA BANK, NATIONAL ASSOCIATION (the “Swingline
Lender”) at its address at One Wachovia Center, 301 South College Street,
Charlotte, North Carolina 28288, or at such other address as may be specified in
writing by the Swingline Lender to the Borrower, the principal sum of TWENTY
MILLION AND NO/100 DOLLARS ($20,000,000) (or such lesser amount as shall equal
the aggregate unpaid principal amount of Swingline Loans made by the Swingline
Lender to the Borrower under the Credit Agreement), on the dates and in the
principal amounts provided in the Credit Agreement, and to pay interest on the
unpaid principal amount owing hereunder, at the rates and on the dates provided
in the Credit Agreement.

The date and amount of each Swingline Loan, and each payment made on account of
the principal thereof, shall be recorded by the Swingline Lender on its books
and, prior to any transfer of this Note, endorsed by the Swingline Lender on the
schedule attached hereto or any continuation thereof, provided that the failure
of the Swingline Lender to make any such recordation or endorsement shall not
affect the obligations of the Borrower to make a payment when due of any amount
owing under the Credit Agreement or hereunder.

This Note is the Swingline Note referred to in the Credit Agreement dated as of
November 21, 2006 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), by and among the Borrower, U-Store-It
Trust, the financial institutions party thereto and their assignees under
Section 13.5. thereof (the “Lenders”), Wachovia Bank, National Association, as
Agent, and the other parties thereto, and evidences Swingline Loans made to the
Borrower thereunder. Terms used but not otherwise defined in this Note have the
respective meanings assigned to them in the Credit Agreement.

The Credit Agreement provides for the acceleration of the maturity of this Note
upon the occurrence of certain events and for prepayments of Swingline Loans
upon the terms and conditions specified therein.

Except as permitted by Section 13.5. of the Credit Agreement, this Note may not
be assigned by the Swingline Lender to any Person.

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NORTH CAROLINA APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE.

The Borrower hereby waives presentment for payment, demand, notice of demand,
notice of non-payment, protest, notice of protest and all other similar notices.

Time is of the essence for this Note.

IN WITNESS WHEREOF, the undersigned has executed and delivered this Swingline
Note under seal as of the date first written above.

U-STORE-IT, L.P.

By: U-Store-It Trust, its sole general partner

By:                                                        
Name:                                                
Title:                                                  

1

SCHEDULE OF SWINGLINE LOANS

This Note evidences Swingline Loans made under the within-described Credit
Agreement to the Borrower, on the dates and in the principal amounts set forth
below, subject to the payments and prepayments of principal set forth below:

                 
Date of Loan
  Principal Amount of
Loan   Amount Paid or
Prepaid   Unpaid Principal
Amount  
Notation Made By
 
               

2